Name: Commission Regulation (EC) No 937/2004 of 30 April 2004 fixing the import duties in the rice sector
 Type: Regulation
 Subject Matter: trade;  plant product;  EU finance
 Date Published: nan

 1.5.2004 EN Official Journal of the European Union L 169/15 COMMISSION REGULATION (EC) No 937/2004 of 30 April 2004 fixing the import duties in the rice sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), Having regard to Commission Regulation (EC) No 1503/96 of 29 July 1996 laying down detailed rules for the application of Council Regulation (EC) No 3072/95 as regards import duties in the rice sector (2), and in particular Article 4(1) thereof, Whereas: (1) Article 11 of Regulation (EC) No 3072/95 provides that the rates of duty in the Common Customs Tariff are to be charged on import of the products referred to in Article 1 of that Regulation. However, in the case of the products referred to in paragraph 2 of that Article, the import duty is to be equal to the intervention price valid for such products on importation and increased by a certain percentage according to whether it is husked or milled rice, minus the cif import price provided that duty does not exceed the rate of the Common Customs Tariff duties. (2) Pursuant to Article 12(3) of Regulation (EC) No 3072/95, the cif import prices are calculated on the basis of the representative prices for the product in question on the world market or on the Community import market for the product. (3) Regulation (EC) No 1503/96 lays down detailed rules for the application of Regulation (EC) No 3072/95 as regards import duties in the rice sector. (4) The import duties are applicable until new duties are fixed and enter into force. They also remain in force in cases where no quotation is available from the source referred to in Article 5 of Regulation (EC) No 1503/96 during the two weeks preceding the next periodical fixing. (5) In order to allow the import duty system to function normally, the market rates recorded during a reference period should be used for calculating the duties. (6) Application of the second subparagraph of Article 4(1) of Regulation (EC) No 1503/96 results in an adjustment of the import duties that have been fixed as from 29 April 2004 by Commission Regulation (EC) No 840/2004 (3) as set out in the Annexes to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The import duties in the rice sector referred to in Article 11(1) and (2) of Regulation (EC) No 3072/95 shall be adjusted in compliance with Article 4 of Regulation (EC) No 1503/96 and fixed in Annex I to this Regulation on the basis of the information given in Annex II. Article 2 This Regulation shall enter into force on 1 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 329, 30.12.1995, p. 18. Regulation as last amended by Regulation (EC) No 411/2002 (OJ L 62, 5.3.2002, p. 27). (2) OJ L 189, 30.7.1996, p. 71. Regulation as last amended by Regulation (EC) No 2294/2003 (OJ L 340, 24.12.2003, p. 12). (3) OJ L 127, 29.4.2004, p. 58. ANNEX I Import duties on rice and broken rice (EUR/t) CN code Duties (5) Third countries (except ACP and Bangladesh) (3) ACP (1) (2) (3) Bangladesh (4) Basmati India and Pakistan (6) Egypt (8) 1006 10 21 (7) 69,51 101,16 158,25 1006 10 23 (7) 69,51 101,16 158,25 1006 10 25 (7) 69,51 101,16 158,25 1006 10 27 (7) 69,51 101,16 158,25 1006 10 92 (7) 69,51 101,16 158,25 1006 10 94 (7) 69,51 101,16 158,25 1006 10 96 (7) 69,51 101,16 158,25 1006 10 98 (7) 69,51 101,16 158,25 1006 20 11 234,41 77,70 112,87 175,81 1006 20 13 234,41 77,70 112,87 175,81 1006 20 15 234,41 77,70 112,87 175,81 1006 20 17 214,61 70,77 102,96 0,00 160,96 1006 20 92 234,41 77,70 112,87 175,81 1006 20 94 234,41 77,70 112,87 175,81 1006 20 96 234,41 77,70 112,87 175,81 1006 20 98 214,61 70,77 102,96 0,00 160,96 1006 30 21 388,70 123,65 179,44 291,53 1006 30 23 388,70 123,65 179,44 291,53 1006 30 25 388,70 123,65 179,44 291,53 1006 30 27  133,21 193,09 312,00 1006 30 42 388,70 123,65 179,44 291,53 1006 30 44 388,70 123,65 179,44 291,53 1006 30 46 388,70 123,65 179,44 291,53 1006 30 48  133,21 193,09 312,00 1006 30 61 388,70 123,65 179,44 291,53 1006 30 63 388,70 123,65 179,44 291,53 1006 30 65 388,70 123,65 179,44 291,53 1006 30 67  133,21 193,09 312,00 1006 30 92 388,70 123,65 179,44 291,53 1006 30 94 388,70 123,65 179,44 291,53 1006 30 96 388,70 123,65 179,44 291,53 1006 30 98  133,21 193,09 312,00 1006 40 00 (7) 41,18 (7) 96,00 (1) The duty on imports of rice originating in the ACP States is applicable, under the arrangements laid down in Council Regulation (EC) No 2286/2002 (OJ L 348, 21.12.2002, p. 5) and amended Commission Regulation (EC) No 638/2003 (OJ L 93, 10.4.2003, p. 3). (2) In accordance with Regulation (EC) No 1706/98, the duties are not applied to products originating in the African, Caribbean and Pacific States and imported directly into the overseas department of RÃ ©union. (3) The import levy on rice entering the overseas department of RÃ ©union is specified in Article 11(3) of Regulation (EC) No 3072/95. (4) The duty on imports of rice not including broken rice (CN code 1006 40 00), originating in Bangladesh is applicable under the arrangements laid down in Council Regulation (EEC) No 3491/90 (OJ L 337, 4.12.1990, p. 1) and amended Commission Regulation (EEC) No 862/91 (OJ L 88, 9.4.1991, p. 7). (5) No import duty applies to products originating in the OCT pursuant to Article 101(1) of amended Council Decision 91/482/EEC (OJ L 263, 19.9.1991, p. 1). (6) For husked rice of the Basmati variety originating in India and Pakistan, a reduction of EUR/t 250 applies (Article 4a of amended Regulation (EC) No 1503/96). (7) Duties fixed in the Common Customs Tariff. (8) The duty on imports of rice originating in and coming from Egypt is applicable under the arrangements laid down in Council Regulation (EC) No 2184/96 (OJ L 292, 15.11.1996, p. 1) and Commission Regulation (EC) No 196/97 (OJ L 31, 1.2.1997, p. 53). ANNEX II Calculation of import duties for rice Paddy Indica rice Japonica rice Broken rice Husked Milled Husked Milled 1. Import duty (EUR/tonne) (1) 214,61 416,00 234,41 388,70 (1) 2. Elements of calculation: (a) Arag cif price (EUR/tonne)  329,62 240,25 334,01 418,57  (b) fob price (EUR/tonne)    308,64 393,20  (c) Sea freight (EUR/tonne)    25,37 25,37  (d) Source  USDA and operators USDA and operators Operators Operators  (1) Duties fixed in the Common Customs Tariff.